Case 1:18-cv-01373-CJN Document 20 Filed 01/28/20 Page. y 1 be Aled.

United States District Court (ol MW

 

for the District of Columbia 0
333 Goustitution Arenue, N2U B yp
Washington, BC 20001
Chambers of
Christopher R- Cooper
United States District Judge January 7, 2020 Gelephone: (202) 354-3480

José Ignacio Hernandez

Special Attorney General of Venezuela

c/o Consulate of the Bolivarian Republic of Venezucla
7 East 51st St.

New York, NY 10022

Dear Special Attorney General Hernandez,

I write to inform you of two cases pending in this Court against the Republic of Venezuela: Tenaris S.A.
and Talta-Trading E Marketing Sociedade Unipessoal LDA v. Bolivarian Republic of Venezuela, 1:18-cv-1371-
CRC, which is before the undersigned, and Tenaris S.A. and Talta-Trading E Marketing Sociedade Unipessoal
LDA v. Bolivarian Republic of Venezuela, 1:\8-cv-1373-CJN, which is before my colleague, the Honorable Carl J.
Nichols. The Petitioner in both cases seeks to confirm arbitral awards entered against Venezuela by separate panels
authorized by the International Center for Settlement of Investment Disputes (“ICSID”).

Venezuela has not entered an appearance in either case. As a result, the Clerk of the Court has entered
defaults against the country and Petitioners have moved for default judgments in both cases. I understand that you
are authorized by the Venezuelan National Assembly to represent the Republic and to appoint [egal counsel in cases
outside of Venezuela, and that you have done so in other cases in this Court. Based on that understanding, [
respectfully request that Venezuela advise the Court in both cases, by February 14, 2020, whether it intends to enter
its appearance and contest the pending default judgment motions. The Court will defer any decision on the motions
until that date.

Thank you for your consideration of this matter.

Sincerely,

CEN.

Christopher R. Coop
United States District Judge

ce: The Honorable Carl J. Nichols

Embassy of the Bolivarian Republic of Venezuela to the United States
1099 30th St. NW #2
Washington, DC 20007

David Yury Livshiz & Elliot Friedman (by ECI’)
Freshfields Bruckhaus Deringer US LLP

601 Lexington Ave.

New York, NY 10022

Counsel for Tenaris S.A., et al.

 
